COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-290-CR
                               NO. 2-08-291-CR
                               NO. 2-08-292-CR


MCCLENDON MOODY                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant McClendon Moody entered open pleas of guilty to three

offenses—unauthorized use of a vehicle, burglary of a building, and possession

of four grams or more but less than 200 grams of cocaine with intent to deliver,

along with a plea of true to the deadly weapon allegation on the cocaine




      1
          … See Tex. R. App. P. 47.4.
charge. He also signed judicial confessions to the three offenses as charged.

The trial court accepted Appellant’s pleas and convicted him of the three

offenses. The trial court also ordered a presentence investigation report (PSI).

After judicially noticing and reviewing the PSI and hearing the testimony of

Appellant, his mother, and his girlfriend of eleven years, the trial court

sentenced Appellant to two years’ confinement in a state jail facility for

unauthorized use of a vehicle and burglary of a building and fifteen years’

confinement in prison for the possession with intent to deliver offense, with all

the sentences to run concurrently.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, these appeals are frivolous. Counsel’s

brief and motion meet the requirements of Anders v. California 2 by presenting

a professional evaluation of the records demonstrating why there are no

arguable grounds for relief. Although Appellant was given an opportunity to file

a pro se brief, he has not done so.

      After an appellant’s court-appointed counsel files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of




      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).

                                       2
Anders, this court is obligated to undertake an independent examination of the

record.3 Only then may we grant counsel’s motion to withdraw.4

      We have carefully reviewed counsel’s brief and the records. We agree

with counsel that these appeals are wholly frivolous and without merit; we find

nothing else in the records that arguably might support any appeal. 5

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgments.

                                                PER CURIAM

PANEL: DAUPHINOT, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 17, 2009




      3
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      4
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
      5
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005).

                                      3